


        
PALL CORPORATION 2012 STOCK COMPENSATION PLAN


THREE-YEAR PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT




Awarded to:            ______________________________________(“you” or “your”)


Award
Date:            ______________________________________                    


Performance Units (that may be earned):
    
Total Target Number of Performance Units:    ________________


Target Number of Performance Units that may be Earned Based on Achievement of
Cumulative Three Year - EPS (“EPS Units”):


Target:        50% of Total Target Number of Performance Units


Target Number of Performance Units that may be Earned Based on OROC (“OROC
Units”):


Target:         50% of Total Target Number of Performance Units


No EPS Units will be earned if Threshold Number for EPS Units is not achieved
and no OROC Units will be earned if Threshold Number for OROC Units is not
achieved. Threshold Numbers are 50% of Target Numbers noted above. Maximum
Number of Units that may be earned is 150% of Target Numbers noted above (in the
aggregate).


Performance Period:        August 1, 2013 through July 31, 2016




We are pleased to advise you that Pall Corporation (the “Company”) has, pursuant
to the Pall Corporation 2012 Stock Compensation Plan (the “Plan”), awarded you,
as of the Award Date set forth above, the number of Performance Units shown
above. This award is subject to the terms and conditions of the Plan and this
Performance-Based Restricted Stock Unit Award Agreement (the “Award Agreement”).
As this award of Performance Units is conveyed and managed online, your online
acceptance of this award constitutes your agreement to and acceptance of all
terms and conditions of the Plan and this Award Agreement. No payment of cash is
required for the Units.


A copy of the Plan and the Plan’s prospectus are being provided to you with this
Award Agreement. Words and terms used in this Award Agreement with initial
capital letters and not defined herein are used herein as defined in the Plan.
The Plan is hereby incorporated by reference in this Award Agreement and made a
part of it. This Award Agreement is subject to all of the terms and provisions
of the Plan as in effect from time to time but subject to the limitation on
amendments set forth in Section 15(c) of the Plan.


The following provisions of this Award Agreement set forth important terms and
conditions of the award. Please read the entire Award Agreement thoroughly.


1.    Your Account. The Performance Units awarded to you have been credited to a
separate bookkeeping account that the Company has established for you under the
Plan (your “Account”). Each Performance Unit so credited, and each Dividend
Equivalent Unit, if any, credited to your Account pursuant to Section 2 below
(such Performance Units and Dividend Equivalent Units collectively are referred
to herein as your “Units” or “PRSUs”), will entitle you to receive, to the
extent that the Performance Units become earned and vested as provided in
Section 3 below, one share of Pall Corporation Common Stock for each whole Unit
in your Account together with cash for any fractional Unit. You will receive the
shares (and cash in lieu of any fractional share) at the time, and subject to
the conditions, specified in Section 4 below.




--------------------------------------------------------------------------------






2.    Dividend Equivalent Units. Unless and until payment is made with respect
to your Units pursuant to Section 4 below, additional Units (“Dividend
Equivalent Units”) will be credited to your Account on each date on which the
Company pays a dividend on its Common Stock (“Dividend Payment Date”). The
number of Dividend Equivalent Units that will be so credited will be determined
by first multiplying (A) the total number of Units (including any previously
credited Dividend Equivalent Units) standing to your credit in your Account
immediately prior to the Dividend Payment Date, by (B) the per-share amount of
the dividend paid on that date, and then, dividing the resulting amount by the
closing price per share of the Company’s Common Stock on that date.


3.    Vesting of Units.


(a)    No PRSUs will be earned unless and until the Committee determines the
extent to which the performance criteria set forth in Exhibit A have been met
with respect to the Performance Period designated above. As soon as practicable
following the availability of audited results of the Company for the fiscal year
ending July 31, 2016, but in no event later than October 31, 2016, the Committee
will determine whether and the extent to which the performance criteria in
Exhibit A has been satisfied and the number of PRSUs earned as set forth in
Exhibit A (“Earned PRSUs”). The date on which the Committee makes its
determination is referred to in this Agreement as the “Determination Date”.
Earned PRSUs, if any, will become vested and nonforfeitable on the last day of
the Performance Period (the “Vesting Date”), provided, except as set forth in
Section 3(c) below, that you have not incurred an “Employment Termination Date”
(as defined below) prior to the Vesting Date. Except as set forth in Section
3(c) below, if your Employment Termination Date occurs for any reason before the
Vesting Date, all of the Units shall be forfeited and immediately cancelled.


(b)    For purposes of Section 3(a), the term “Employment Termination Date”
shall mean the earlier of (i) the date, as determined by the Company, that you
are no longer actively employed by the Company or any of its Affiliated
Companies, and in the case of an involuntary termination, such date shall not be
extended by any notice period mandated by law or any contractual notice period);
or (ii) the date, as determined by the Company, that your employer is no longer
an Affiliated Company. You will not be considered to have terminated employment
during an approved leave of absence. However, you will be considered to have
terminated employment if you fail to return to the employ of the Company or any
of its Affiliated Companies at the end of the approved leave of absence, and
your Employment Termination Date shall be deemed to have occurred on the last
day of your approved leave of absence.


(c)    Notwithstanding Section 3(a) above, if you incur an “Involuntary
Termination of Employment” (as defined in the Plan) following a “Change in
Control” (as defined in the Plan), you shall be deemed to have earned (and
vested in) a number of Units equal to the greater of (i) the Target Number of
Units specified above or (ii) the number of Units that would have been earned by
applying the performance criteria specified in Exhibit A to the Company’s actual
performance from the beginning of the Performance Period to the date of the
Change in Control.


4.    Payment for Vested Units. Payment with respect to your Earned Units that
become vested under Section 3 above (your “Vested Units”) will be made in
accordance with the following provisions:


(a)    Time of Payment. Except to the extent that you elect otherwise under (b)
below, payment with respect to your Vested Units will be made to you, (or in the
event of your death to the person or persons you have designated as your
beneficiary for purposes of the Plan or to your estate if you have not furnished
a beneficiary designation form to the Company) within sixty (60) days after the
Determination Date; provided, however, that if you become entitled to Vested
Units pursuant to Section 3(c) above, then payment with respect to your Vested
Units will be made to you within sixty (60) days after your Involuntary
Termination of Employment.


(b)    Deferral of Payment. You may elect to defer payment with respect to part
or all of your Vested Units, if any, in accordance with the following
provisions, but subject to the provisions of Section 4(c) below:






--------------------------------------------------------------------------------




(i)    Your deferral election must be made in writing, on a form furnished to
you for such purpose by the Company or in such other manner as the Company may
authorize. The form or election must be received by the Company at least one
year prior to the expiration of the Performance Period.


(ii)    In your deferral election form, you must specify the number of Vested
Units as to which you want to defer payment, and the date on which payment with
respect to such Vested Units is to be made (the “Payment Date”).


(iii)    You may select, as the Payment Date for such Units, the first business
day of any of the following: (A) any calendar month after the fifth anniversary
of the Determination Date; (B) the calendar year following the date on which
your employment with the Company and all of its Affiliated Companies terminates
for any reason; or (C) the earlier of (x) any calendar month you select that is
a month permitted to be selected under clause (A) of this sentence, or (y) the
calendar year referred to in clause (B).


(iv)    Any election you make hereunder will be irrevocable.


(v)    Except as provided in subparagraph (vi) or (vii) below, payment with
respect to the Vested Units specified in your deferral election form will be
made on the Payment Date selected by you in such form with respect to such
Units.


(vi)    If the Payment Date you select pursuant to clause (B) or (C) of
subparagraph (iii) above occurs by reason of your “Termination of Employment”
(as defined in the Plan) for any reason other than death or Disability, then (A)
payment with respect to your Vested Units will not be made to you until the
first business day of the first calendar month after the fifth anniversary of
the Determination Date even if your Termination of Employment occurs before such
Determination Date; and (B) if at the time of your Termination of Employment you
are a specified employee as defined in Treasury Regulation 1.409A-1(i), payment
with respect to your Units will not be made to you any earlier than the first
business day after the expiration of six months from your Termination of
Employment.


(vii)    Payment with respect to any part or all of your Vested Units may be
made to you on any date earlier than the Payment Date specified by you in your
deferral election form if (A) you request such early payment and (B) the
Company, in its sole discretion, determines that such early payment is necessary
to help you meet an “unforeseeable emergency” within the meaning of Section 409A
(a)(2)(B)(ii) of the Code.


(c)    Limitations on Deferral. Your right to make a deferral election under (b)
above shall be subject to the following limitations:


(i)    The Company may deny your right to make such election if it determines,
in its sole discretion, that your deferral might not be treated as part of a
plan of deferred compensation “for a select group of management or highly
compensated employees” for purposes of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).


(ii)    No amount may be deferred with respect to your Vested Units pursuant to
your deferral election hereunder to the extent that any tax is required to be
withheld with respect to such amount pursuant to applicable federal, state or
local law.


(d)    Form of Payment. Payment to be made with respect to your Vested Units
pursuant to (a) or (b) above shall be made (i) by the issuance and delivery of a
number of shares of the Company’s Common Stock equal to the total number of
whole Vested Units standing to your credit in your Account at the time of
payment, and (ii) by payment in cash for any fractional Unit then standing to
your credit in your Account. The amount of the cash payment will be determined
by multiplying the fractional Unit by the Fair Market Value




--------------------------------------------------------------------------------




of a share of Common Stock on the Trading Day preceding the date of payment. The
Company shall issue the shares of Company’s Common Stock either (i) in
certificate form or (ii) in book entry form, registered in your name.


5.    Additional Terms and Conditions. The Performance Units awarded to you and
all Dividend Equivalent Units credited to you hereunder are subject to the
following additional terms and conditions:


(a)    No Shareholder Rights Prior to Delivery. Until payment is made with
respect to such Units in accordance with Section 4 above, you will have none of
the rights of a shareholder with respect to the shares of Common Stock
represented by those Units, but you will have the right to be credited with
Dividend Equivalent Units thereon as provided in Section 2 above.


(b)    No Right to Assign Units. Your right to receive payment with respect to
such Units shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance or attachment or garnishment by a
creditor at any time prior to your actual receipt of payment.


(c)    Regulatory Compliance. Notwithstanding anything contained herein to the
contrary, the Company’s obligation hereunder to issue or deliver certificates
evidencing shares of Common Stock shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required.


(d)    No Interest in Company Assets. The Plan constitutes only a promise on the
Company’s part to make payment to you in the future with respect to such Units
in accordance with the terms of the Plan and the provisions of this Award
Agreement, and you will have no more than the status of a general unsecured
creditor of the Company with respect to your right to receive such payment.


(e)    Plan Terms. The Units are subject to all of the other terms and
provisions of the Plan as in effect from time to time.


(f)    Withholding Taxes. You agree to pay the Company, or make provision
satisfactory to the Company for payment of, the minimum statutory amount
required to satisfy all federal, state and local income tax withholding
requirements and your share of applicable employment withholding taxes in
connection with the issuance or deliverance of shares of Common Stock following
vesting of the Units, in any manner permitted by the Plan.


(g)    Understanding of Plan Terms. By accepting this award, you acknowledge
that you have been provided a prospectus describing the Plan, the shares of
Common Stock issuable upon vesting of the Units and the federal income tax
consequences associated therewith. You also agree that you have read and
understand the Plan and this Award Agreement.


(h)    Section 409A Compliance. This Award Agreement shall be interpreted and
operated in a manner consistent with Section 409A of the Code, so as to avoid
adverse tax consequences in connection with this award of Units. In no event
will payment be made under this Agreement any earlier than the earliest date on
which payment may be made with respect to your Vested Units under Section
409A(a)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) without
incurring a tax under Section 409A of the Code. The Company reserves the right,
exercisable in its sole discretion and without your consent, to amend the Plan
and the terms of this Award Agreement in order to accomplish such result.


(i)    No Right to Continued Employment. By accepting this award, you
acknowledge and agree that neither this award of Units nor any of the terms
herein (including the vesting schedule) constitute an express or implied promise
of continued employment or service for the exercise period or for any other
period, and shall not interfere with your right or the right of the Company or
its subsidiaries to terminate the employment or service relationship at any
time, with or without cause, subject to the terms of any written employment
agreement that you may have entered into with the Company or any of its
subsidiaries.




--------------------------------------------------------------------------------






(j)    Decisions of Committee. By accepting this award, you hereby agree to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to this Award Agreement and the Plan.


(k)    Electronic Delivery of Documents. By accepting this award, you further
agree that the Company may deliver by email or other electronic means all
documents relating to the Plan or this Award Agreement (including, without
limitation, Plan prospectuses) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.


(l)    Recoupment. Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder; (ii) similar rules under the laws of any other jurisdiction; (iii)
any policies adopted by the Company to implement such requirements, and (iv) the
terms of the Plan; all to the extent determined by the Company in its discretion
to be applicable to you .


(m)    Entire Agreement. The Plan and this Award Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and you
with respect to the subject matter hereof. In the event of any conflict between
this Award Agreement and the Plan, the Plan shall be controlling.


(n)    Governing Law. This Award Agreement shall be construed under the laws of
the State of New York, without regard to conflict of laws principles.




